DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This communication is in response to Applicant’s filing on 11/02/2020.  Claims 1-3, 6, 9-12, 14, 17-19 have been amended.  No claims have been canceled or newly added.  Accordingly, claims 1-20 are currently pending and examined below.

Examiner’s Note
The Examiner has cited particular paragraphs and figures in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the Applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.  Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

Claims 1, 5, 9, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0057476 A1, included in form PTO-892 dated 02/03/2020, hereinafter “Zhang”) in view of Matthiesen et al. (US 2018/0315146 A1, included in form PTO-892 dated 02/03/2020, hereinafter “Matthiesen”).

Regarding claim 1, Zhang teaches a computer-implemented vehicle scheduling method, wherein the method comprises: obtaining a travel request sent by a user (See FIG. 5 step S502 “Receive a first transportation service request”.); determining a first area according to a starting position carried in the 5travel request (See FIG. 2 and “first request area” 210.); looking up to find preferred vehicles which are located in the first area and in a free state, and if manned vehicles are found, broadcasting an order to the preferred vehicles (See FIG. 5, steps S504 and S506.  See also ¶23 “For example, the transportation service request (e.g., first transportation service request 122) can be transmitted to all service vehicles within the request area…”); if no drivers take the order (See FIG. 5, step S506 with an answer of “Yes”, which would be the case if no drivers take the order.  See also ¶3 “The service request can be picked up by a service provider, or assigned to a service provider if no one pickups up the service request...” and ¶52 “In some embodiments, the option may be generated with a third request area being more distant from passenger 202 or the origin than that of second request area 220 when there is no available ordinary car in second request area 220.”), determining a second area according to the starting position (See FIG. 2 and “second request area” 220); 10looking up to find lower-preference vehicles which are located in the second to-be-(See FIG. 5 step S508 “Generate a second transportation service request comprising a transportation parameter different from that of the first transportation service request”.). 
Zhang does not expressly disclose wherein the preferred vehicles are human-driven vehicles, and wherein the lower-preference vehicles are autonomous.  However, Matthiesen, in the same field of invention, discloses these limitations (See ¶38 “In some embodiments, dispatch module 302 can include a prefiltering module that is configured to determine the dispatch type for a ride request based on criteria associated with the route and/or the requestor.  For example, the ride request may be originating in an area not served by autonomous vehicles, or the requestor's account may be associated with preference data indicating that human-driven vehicles should be preferentially dispatched whenever possible.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang with those of Matthiesen in order to devise a method for providing transportation that preferentially searches for manned vehicles before defaulting to autonomous vehicles.  There may be various reasons that a customer may prefer traveling in a human-driven vehicle, especially if the customer is concerned with safety as autonomous vehicles are introduced to society.  In this case, if a customer prefers human-driven vehicles, it is clearly advantageous to first search for human-driven vehicles that are available to provide transportation.  If none is available in the search area, and the customer still requires transportation, then it is logical to dispatch an autonomous vehicle to the customer, where available.
Zhang does not expressly disclose, if lower-preference vehicles are found, selecting one from the lower-preference vehicles and scheduling said lower-preference vehicle to travel to the user.  However, Matthiesen discloses these limitations (See FIG. 8 step 806 “Match request based on one or more constraints and/or filters” and step 808 “Dispatch matched request”.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Zhang with those of Matthiesen in order to expressly disclose a method in which an autonomous vehicle would be scheduled and dispatched to a customer.  The method of Zhang is centered on generating transportation requests, and although it is clear that such a request would provide transportation for a customer, the disclosure of Zhang is silent on this detail.  Matthiesen, however, clearly discloses this, and it would have been obvious to combine this teaching with Zhang so that a travel request from a customer can be fulfilled by an autonomous vehicle.

Regarding claim 5, modified Zhang teaches the method according to claim 1, wherein after broadcasting the order to the found manned vehicles, the method further comprises: if there are drivers taking the order, selecting one manned vehicle from the 20order-taken manned vehicles and scheduling said one manned vehicle to the user (See FIG. 5 step S506, wherein the manned vehicle, as taught in by Matthiesen with regard to claim 1, would be dispatched to the user if the manned vehicle is available within a predetermined waiting time.).  

With respect to claim 9, all the limitations have been analyzed in view of claim 1, except for the limitations shown below.  It has been determined that claim 9 does not teach or define 
Modified Zhang teaches a computer device (See ¶20 “device 100”), comprising a memory (See ¶20 “memory 112”), a processor (See ¶20 “processor 104”) and a computer program (See ¶20 “program”) which is stored on the memory and runnable on the processor, wherein the processor, 25upon executing the program, implements a vehicle scheduling method (See ¶9 “a set of instructions, when executed by at least one processor of the electronic device, cause the electronic device to perform a method for providing transportation service.”).

With respect to claim 13, all the limitations have been analyzed in view of claims 5 and 9, and it has been determined that claim 13 does not teach or define any new limitations beyond those previously recited in claims 5 and 9; therefore, claim 13 is rejected over the same rationale as claims 5 and 9.

With respect to claim 17, all the limitations have been analyzed in view of claim 1, except for the limitations shown below.  It has been determined that claim 17 does not teach or define any new limitations besides these listed below, and claim 17 is rejected over the same rationale as claim 1.
Modified Zhang teaches a non-transitory computer-readable storage medium on which a computer program is stored (See ¶9 “non-transitory computer-readable medium”), wherein the program, when executed by a processor, implements a vehicle scheduling method (See ¶9 “a set of instructions, when executed by at least one processor of the electronic device, cause the electronic device to perform a method for providing transportation service.”).

Claims 2, 6, 10, 14, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Matthiesen, and in view of Pan et al. (US 2018/0338298 A1, hereinafter “Pan”).

Regarding claim 152, modified Zhang teaches the method according to claim 1.  Modified Zhang does not expressly teach wherein before obtaining the travel request sent by the user, the method further comprises: dividing a vehicle operation area into at least two mesh units; the determining the first area comprises: determining the mesh unit where the starting position lies; 20regarding an area at least including the mesh unit where the starting position lies as a first area.  
However, Pan, in the same field of invention, teaches these limitations (See ¶17 “predefined service areas”, FIG. 4, step 430 “Select predefined service areas based on position”, and ¶64 “first service area”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang with those of Pan in order to explicitly define multiple service areas surrounding a customer who is scheduling a ride.  The disclosure of Pan clearly teaches “predefined service areas” based on the location of a customer, and the number of these areas is open-ended.  In order to manage a large fleet of vehicles, it may be advantageous define many service areas, thus allowing the system to apply different management tactics and rules to the vehicles within certain predefined areas.

Zhang teaches the method according to claim 2.  Modified Zhang does not expressly teach wherein the determining the second area according to the starting position comprises: 25determining the mesh unit where the starting position lies; regarding the mesh unit where the starting position lies and a surrounding area of a third predetermined size as the second area.
However, Pan teaches this limitation (¶77 “The network computer system selects predefined service areas… within a threshold distance or travel time form the position of the user”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang with those of Pan in order to explicitly define multiple service areas surrounding a customer who is scheduling a ride.  The disclosure of Pan clearly teaches “predefined service areas” based on the location of a customer, and the number of these areas is open-ended.  In order to manage a large fleet of vehicles, it may be advantageous define many service areas, thus allowing the system to apply different management tactics and rules to the vehicles within certain predefined areas.

With respect to claim 10, all the limitations have been analyzed in view of claims 2 and 9, and it has been determined that claim 10 does not teach or define any new limitations beyond those previously recited in claims 2 and 9; therefore, claim 10 is rejected over the same rationale as claims 2 and 9.

With respect to claim 14, all the limitations have been analyzed in view of claims 2, 6, and 9, and it has been determined that claim 14 does not teach or define any new limitations 

With respect to claim 18, all the limitations have been analyzed in view of claims 2 and 17, and it has been determined that claim 18 does not teach or define any new limitations beyond those previously recited in claims 2 and 17; therefore, claim 18 is rejected over the same rationale as claims 2 and 17.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Matthiesen, in view of Pan, and in view of Bryson et al. (US 2017/0219362 A1, hereinafter “Bryson”).

Regarding claim 7, modified Zhang teaches the method according to claim 2.  Modified Zhang does not expressly disclose wherein after dividing the vehicle operation area into at least two mesh units, the method further comprises: 5with respect to each mesh unit, respectively determining a list of Points of Interest POIs which are located in the mesh unit and have parking for vehicles; the selecting one from the found autonomous vehicles and scheduling said one autonomous vehicle to travel to the user comprises: determining the mesh unit where the starting position lies; 10displaying a POI list corresponding to the mesh unit where the starting position lies to the user; regarding a POI selected by the user from the POI list as the user's get-on position; respectively determining time that would be spent by each of the found autonomous vehicles in reaching the get-on position; ranking the found autonomous vehicles in an ascending order of the spent time; scheduling the autonomous vehicle ranking the first to travel to the user. 
Bryson, in the same field of invention, discloses these limitations (See ¶45 “proposed egress locations that are listed in a ranked order”, FIG. 3 “parking area 104”, and FIG. 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang with those of Bryson in order to propose a list of POIs to a user such that a user can select a POI where an autonomous vehicle where travel to pick-up the user, wherein the autonomous vehicle is chosen based on a proximity ranking.  Many areas like stadiums and tourist attractions are congested, with people looking to hire a ride, and it is common in the prior art for a vehicle scheduling system to offer multiple, predefined egress points with the predictable result of customers efficiently meeting with deployed vehicles. 

With respect to claim 15, all the limitations have been analyzed in view of claims 2, 7, and 9, and it has been determined that claim 15 does not teach or define any new limitations beyond those previously recited in claims 2, 7, and 9; therefore, claim 15 is rejected over the same rationale as claims 2, 7, and 9.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Matthiesen, in view of Pan, in view of Bryson, and in view of Ross et al. (US 2017/0083957 A1).

Regarding claim 8, modified Zhang teaches the method according to claim 7.  Modified Zhang does not expressly teach wherein after ranking the found autonomous vehicles, the 
However, Ross, in the same field of invention, discloses this limitation (See ¶¶70-72, particularly “any special request 317 of the customer can rule out, or favor against, one type of vehicle”, and “The preference determination component 310 can signal a selection parameter 335 to the AV/HV decision logic 320”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang with those of Ross in order to consider a customer’s vehicle preferences when deploying one of many vehicles to the customer.  This technique is common in the prior art, wherein a user uploads particular vehicle preferences that a scheduling system can consider prior to deploying a vehicle to the customer.  The clear motivation for this method is to appease customers as they travel via a for-hire vehicle transportation system.

With respect to claim 16, all the limitations have been analyzed in view of claims 2, 7, 8, and 9, and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claims 2, 7, 8, and 9; therefore, claim 16 is rejected over the same rationale as claims 2, 7, 8, and 9.

Allowable Subject Matter
	  Claims 3, 11, and 19 
	In particular, the limitations that modify the size of the first to-be-selected area based on the order-taking probability of a human driver as compared with a preset threshold in combination with other limitations as specifically claimed are not taught or suggested by the prior art of record.  These limitations have been interpreted in light of Fig. 3, steps 304, 305, and 306 and the corresponding text in the specification (see page 12 lines 1-22).
The closest prior art of record appears to be Pan, who discloses in ¶78 “the network computer system determines a probability score for at least some of the predefined service areas based on predicted availability of the service providers to provide service to the user”, and in ¶85 “If the provider data for a given provider meets each of the rules within a threshold tolerance for a given service area, that provider is deemed available at that service area”.  While these disclosures may appear to teach the same concept as the present application, the Examiner believes they are significantly different because Pan teaches a method where the predefined areas are different (see Pan FIG. 2, and ¶36 “predefined service areas near the position of the user 210 (e.g., intersections A-F)”), while the present application teaches areas of different sizes that would overlap, wherein those areas each include the starting position. 
In view of the above, claims 4, 12, and 20 contain allowable subject matter by virtue of their dependency on the base claims.

Response to Arguments
All of the 35 U.S.C. 112(b) rejections detailed in the non-final rejection dated 08/06/2020 have been withdrawn in light of the amendments.
On page 12 of the Remarks, the Applicant states that the triggering of changing the request in Zhang is different from the limitation in claim 1 that reads “if no driver takes the order”.  The Examiner notes Zhang paragraph 3, which states “The service request can be picked up by a service provider, or assigned to a service provider if no one picks up the service request within a predetermined period.”  In other words, Zhang teaches triggering the change of a transportation request if a service provider (driver) does not pick up the service request within a predetermined time period.  The Examiner considers this teaching to be equivalent to the limitation in claim 1, wherein the triggering of the change request occurs “if no drivers take the order”.
In the middle of page 12 of the Remarks, the Applicant states that Mathieson fails to disclose or suggest if no drivers take the order in the first area, looking up for autonomous vehicles in the second area, as is recited in claim 1.  The Examiner agrees with this statement and notes that Mathieson was not relied upon for these specific teachings.  In the rejection of claim 1, Mathieson was relied upon for customers having preferences of human-driven or autonomous vehicles, and it was also relied upon for selecting a lower-preference vehicle when a higher-preference vehicle is unavailable.	
Toward the bottom of page 12 of the Remarks, the Applicant states that determining no drivers are available may employ different methods and that those methods are not simple substitutions.  Zhang teaches a system that searches for service providers, and if no service provider picks up the service request within a predetermined period, then that triggers the system 

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this or any earlier communication from the Examiner should be directed to Examiner Sean Quinn, whose telephone number is (571) 272-6812.  Sean can normally be reached Monday-Friday from 8AM to 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is 
If attempts to reach the Examiner by phone are unsuccessful, the Examiner’s supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.

/SEAN P. QUINN/Examiner, Art Unit 3669

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669